DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-35 are pending.  Claims 14-35 have been cancelled. Claim 1 has been amended.  Pending claims 1-13 are found to be in condition for allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.    (Currently Amended) A system, comprising: a shelving unit including a shelf; and
a shelf adjustment system including an electronic display strip extending parallel with the shelf of the shelving unit, the electronic display strip displaying a first visual representation of a first adjustable inventory slot horizontally adjacent to a second visual representation of a second adjustable inventory slot, the first visual representation indicating a first portion of the shelf as the first adjustable inventory slot for a first item, a dimension of the first visual representation matching indicating a first dimension of the shelf allocated to stock the first item, and the second visual representation indicating a second portion of the shelf as the second adjustable inventory slot for a second item, a dimension of the second visual representation matching indicating a second dimension of the shelf allocated to stock the second item.

2.    (Original) The system of claim 1, wherein
the electronic display strip extends from a first point proximate to a first end of the shelf to a second point proximate to a second end of the shelf; the first visual representation extends from a first end of the first adjustable inventory slot to a second end of the first adjustable inventory slot; and the second visual representation extends from a first end of the second adjustable inventory slot to a second end of the second adjustable inventory slot.

3. (Original) The system of claim 1, further comprising:
an inventory control system electronically coupled to the electronic display strip that
adjusts, on the electronic display strip, one or more of a horizontal dimension of the first visual representation to adjust a slot width of the first adjustable inventory slot and a horizontal dimension of the second visual representation to adjust a slot width of the second adjustable inventory slot.

4.    (Original) The system of claim 3, wherein
the shelf adjustment system includes one or more shelf actuators configured to vertically position the shelf of the shelving unit;
the inventory control system is electronically coupled to the one or more shelf actuators; and
the inventory control system actuates the one or more shelf actuators to vertically
position the shelf using a slot height of the first adjustable inventory slot and the second adjustable inventory slot.

5.    (Original) The system of claim 3, further comprising:
a data storage communicatively coupled to the inventory control system for storing data and providing access to the data to the inventory control system, wherein the inventory control system is operable to:
determine a first quantity of the first item to be stocked in the first adjustable inventory slot and a second quantity of the second item to be stocked in the second adjustable inventory slot;
determine first item dimensions of the first item and second item dimensions of the second item;
calculate a slot width and a slot height for the first adjustable inventory slot based on the first quantity of the first item and the first item dimensions; calculate a slot width and a slot height for the second adjustable inventory slot based on the second quantity of the second item and the second item dimensions; and
store, in the data storage, the slot width and the slot height of the first adjustable inventory slot and the slot width and the slot height of the second adjustable inventory slot.

6.    (Original) The system of claim 5, wherein the inventory control system is operable to:
allocate the first adjustable inventory slot to the first item in the data storage; and
allocate the second adjustable inventory slot to the second item in the data storage.

7.    (Original) The system of claim 6, wherein
to allocate the first adjustable inventory slot to the first item in the data storage includes associating a product identifier of the first item with a slot identifier of the first adjustable inventory slot; and
to allocate the second adjustable inventory slot to the second item in the data storage
includes associating a product identifier of the second item with a slot identifier of the second adjustable inventory slot.

8.(Original) The system of claim 6, wherein the inventory control system is
operable to:
receive an input that identifies the first item;
retrieve, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
provide the shelving location indicating the location of the shelving unit that includes the shelf having the first adjustable inventory slot.

9. (Original) The system of claim 6, wherein the inventory control system is operable to:
receive an input that identifies the first item;

retrieve, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
instruct an autonomous vehicle to transport the first quantity of the first item to the
shelving location for stocking in the first adjustable inventory slot represented by the first visual representation on the electronic display strip.

10.    (Original) The system of claim 5, wherein the inventory control system is operable to:
update the first visual representation displayed on the electronic display strip to include a unique machine-readable symbol identifying the first item and item information describing the first item.

11.    (Original) The system of claim 10, wherein the item information describing the first item displayed by the first visual representation on the electronic display strip includes one or more of an item name of the first item, a picking instruction of the first item, and the first quantity of the first item to be stocked in the first adjustable inventory slot.

12.    (Original) The system of claim 4, further comprising a second shelf that has a second electronic display strip extending parallel with the second shelf and one or more second shelf actuators configured to vertically position the second shelf, wherein

the shelf includes a first unallocated portion indicated by a third visual representation on the electronic display strip;
the second shelf includes a second unallocated portion indicated by a fourth visual representation on the second electronic display strip; and
the inventory control system is operable to:
determine a third quantity of a third item to be stocked in a third adjustable inventory slot and third item dimensions of the third item; calculate a slot width and a slot height for the third adjustable inventory slot based on the third quantity of the first item and the third item dimensions; and
select, from the first unallocated portion and the second unallocated portion, a third portion to form the third adjustable inventory slot based on the slot width and the slot height of the third adjustable inventory slot.

13.    (Original) The system of claim 12, wherein the inventory control system is operable to:
adjust, on the corresponding electronic display strip, a horizontal dimension of the

corresponding visual representation that indicates the third portion using the slot width of the third adjustable inventory slot; and
actuate the one or more corresponding shelf actuators to vertically position the
corresponding shelf that includes the third portion using the slot height of the third adjustable inventory slot.

14.    (Cancelled) A method comprising:
activating an electronic display strip extending parallel with a shelf of a shelving unit; and
displaying, on the electronic display strip, a first visual representation of a first adjustable inventory slot horizontally adjacent to a second visual representation of a second adjustable inventory slot, the first visual representation indicating a first portion of the shelf as the first adjustable inventory slot for a first item, and the second visual representation indicating a second portion of the shelf as the second adjustable inventory slot for a second item.



15.    (Cancelled) The method of claim 14, wherein
the electronic display strip extends from a first point proximate to a first end of the shelf to a second point proximate to a second end of the shelf;
the first visual representation extends from a first end of the first adjustable inventory slot to a second end of the first adjustable inventory slot; and
the second visual representation extends from a first end of the second adjustable inventory slot to a second end of the second adjustable inventory slot.

16.    (Cancelled) The method of claim 14, further comprising:
adjusting, on the electronic display strip, one or more of a horizontal dimension of the first visual representation to adjust a slot width of the first adjustable inventory slot and a horizontal dimension of the second visual representation to adjust a slot width of the second adjustable inventory slot.

17.    (Cancelled) The method of claim 14, further comprising:
actuating one or more shelf actuators to vertically position the shelf using a slot height of the first adjustable inventory slot and the second adjustable inventory slot.


18.    (Cancelled) The method of claim 14, further comprising:
determine a first quantity of the first item to be stocked in the first adjustable inventory slot and a second quantity of the second item to be stocked in the second adjustable inventory slot;
determine first item dimensions of the first item and second item dimensions of the second item;
calculate a slot width and a slot height for the first adjustable inventory slot based on the first quantity of the first item and the first item dimensions; and
calculate a slot width and a slot height for the second adjustable inventory slot based on the second quantity of the second item and the second item dimensions.


19.    (Cancelled) The method of claim 18, further comprising:
allocating the first adjustable inventory slot to the first item in a data storage; and
allocating the second adjustable inventory slot to the second item in the data storage.

20.    (Cancelled) The method of claim 19, wherein
allocating the first adjustable inventory slot to the first item in the data storage includes associating a product identifier of the first item with a slot identifier of the first adjustable inventory slot; and
allocating the second adjustable inventory slot to the second item in the data storage
includes associating a product identifier of the second item with a slot identifier of the second adjustable inventory slot.

21.    (Cancelled) The method of claim 19, further comprising:
receiving an input that identifies the first item;
retrieving, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
providing the shelving location indicating the location of the shelving unit that includes the shelf having the first adjustable inventory slot.


22.    (Cancelled) The method of claim 19, further comprising:
receiving an input that identifies the first item;
retrieving, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
instructing an autonomous vehicle to transport the first quantity of the first item to the
shelving location for stocking in the first adjustable inventory slot represented by the first visual representation on the electronic display strip.


23.    (Cancelled) The method of claim 18, further comprising:
updating the first visual representation displayed on the electronic display strip to include a unique machine-readable symbol identifying the first item and item information describing the first item.

24.    (Cancelled) The method of claim 24, wherein the item information describing the first item displayed by the first visual representation on the electronic display strip includes one or more of an item name of the first item, a picking instruction of the first item, and the first quantity of the first item to be stocked in the first adjustable inventory slot.

25.    (Cancelled) The method of claim 14, further comprising:
determining a first unallocated portion of the shelf, the first unallocated portion indicated by a third visual representation on the electronic display strip;
determining a second unallocated portion of a second shelf, the second unallocated
portion indicated by a fourth visual representation on a second electronic display strip that extends parallel with the second shelf; determining a third quantity of a third item to be stocked in a third adjustable inventory slot and third item dimensions of the third item; calculating a slot width and a slot height for the third adjustable inventory slot based on the third quantity of the first item and the third item dimensions; and selecting, from the first unallocated portion and the second unallocated portion, a third portion to form the third adjustable inventory slot based on the slot width and the slot height of the third adjustable inventory slot.

26.    (Cancelled) The method of claim 25, wherein the second shelf has one or more second shelf actuators configured to vertically position the second shelf, the method comprises:
adjust, on the corresponding electronic display strip, a horizontal dimension of the
corresponding visual representation that indicates the third portion using the slot width of the third adjustable inventory slot; and actuating the one or more corresponding shelf actuators to vertically position the
corresponding shelf that includes the third portion using the slot height of the third adjustable inventory slot.

27.    (Cancelled) A system comprising: one or more processors;
one or more data storages communicatively coupled to the one or more processors;
one or more memories storing instructions that, when executed by the one or more processors, cause the system to:
activate an electronic display strip extending parallel with a shelf of a shelving unit; and
display, on the electronic display strip, a first visual representation of a first adjustable inventory slot horizontally adjacent to a second visual representation of a second adjustable inventory slot, the first visual representation indicating a first portion of the shelf as the first adjustable inventory slot for a first item, and the second visual representation indicating a second portion of the shelf as the second adjustable inventory slot for a second item.

28.    (Cancelled) The system of claim 27, wherein the instructions, when executed by the one or more processors, further cause the system to:
adjust, on the electronic display strip, one or more of a horizontal dimension of the first visual representation to adjust a slot width of the first adjustable inventory slot and a horizontal dimension of the second visual representation to adjust a slot width of the second adjustable inventory slot; and actuate one or more shelf actuators to vertically position the shelf using a slot height of the first adjustable inventory slot and the second adjustable inventory slot.

29.    (Cancelled) The system of claim 27, wherein the instructions, when executed by the one or more processors, further cause the system to:
determine a first quantity of the first item to be stocked in the first adjustable inventory slot and a second quantity of the second item to be stocked in the second adjustable inventory slot;
determine first item dimensions of the first item and second item dimensions of the second item;
calculate a slot width and a slot height for the first adjustable inventory slot based on the first quantity of the first item and the first item dimensions; and
calculate a slot width and a slot height for the second adjustable inventory slot based on the second quantity of the second item and the second item dimensions.

30.    (Cancelled) The system of claim 29, wherein the instructions, when executed by the one or more processors, further cause the system to:
allocate the first adjustable inventory slot to the first item in the data storage; and
allocate the second adjustable inventory slot to the second item in the data storage.

31.    (Cancelled) The system of claim 30, wherein
to allocate the first adjustable inventory slot to the first item in the data storage includes associating a product identifier of the first item with a slot identifier of the first adjustable inventory slot; and
to allocate the second adjustable inventory slot to the second item in the data storage
includes associating a product identifier of the second item with a slot identifier of the second adjustable inventory slot.

32.    (Cancelled) The system of claim 30, wherein the instructions, when executed by the one or more processors, further cause the system to:
receive an input that identifies the first item;
retrieve, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
provide the shelving location indicating the location of the shelving unit that includes the shelf having the first adjustable inventory slot.

33.    (Cancelled) The system of claim 30, wherein the instructions, when executed by the one or more processors, further cause the system to:
receive an input that identifies the first item;
retrieve, from the data storage, allocation data indicating the first adjustable inventory slot allocated to the first item, the allocation data including a shelving location indicating a location of the shelving unit that includes the shelf having the first adjustable inventory slot from among a plurality of shelves in a storage facility; and
instruct an autonomous vehicle to transport the first quantity of the first item to the
shelving location for stocking in the first adjustable inventory slot represented by the first visual representation on the electronic display strip.

34.    (Cancelled) The system of claim 27, wherein the instructions, when executed by the one or more processors, further cause the system to:
determine a first unallocated portion of the shelf, the first unallocated portion indicated by a third visual representation on the electronic display strip; determine a second unallocated portion of a second shelf, the second unallocated portion indicated by a fourth visual representation on a second electronic display strip that extends parallel with the second shelf;
determine a third quantity of a third item to be stocked in a third adjustable inventory slot and third item dimensions of the third item;
calculate a slot width and a slot height for the third adjustable inventory slot based on the third quantity of the first item and the third item dimensions; and select, from the first unallocated portion and the second unallocated portion, a third
portion to form the third adjustable inventory slot based on the slot width and the slot height of the third adjustable inventory slot.

35. (Cancelled) The system of claim 34, wherein the second shelf has one or more second shelf actuators configured to vertically position the second shelf and wherein the instructions, when executed by the one or more processors, further cause the system to:
adjust, on the corresponding electronic display strip, a horizontal dimension of the
corresponding visual representation that indicates the third portion using the slot width of the third adjustable inventory slot; and actuating the one or more corresponding shelf actuators to vertically position the corresponding shelf that includes the third portion using the slot height of the third adjustable inventory slot.



Allowable Subject Matter
	Claims 1-13 are allowed over the prior art of record.


	Reasons for Allowance
The following is an examiner's statement of reason for allowance:

In regards to claims 1-13, the examiner agrees with the reasoning as provided by Applicant in the Remarks as filed on January 27, 2021. There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 1-13 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F. CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687